             Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 1 of 12




 1   KRISTEN LAW SAGAFI (SBN 222249)                         Martin J. Bishop (admitted pro hac vice)
     ksagafi@tzlegal.com                                     mbishop@reedsmith.com
 2   TYCKO & ZAVAREEI LLP                                    Rebecca R. Hanson (admitted pro hac vice)
 3   483 Ninth Street, Suite 200                             rhanson@reedsmith.com
     Oakland, CA 94607                                       REED SMITH LLP
 4   Telephone: (510) 254-6808                               10 South Wacker Drive, 40th Floor
     Facsimile: (202) 973-0950                               Chicago, IL 60606
 5                                                           Telephone: +1 312 207 1000
     Nicholas E. Chimicles (admitted pro hac vice)           Facsimile: +1 312 207 6400
 6
     NEC@Chimicles.com
 7   Kimberly Donaldson-Smith (admitted pro hac vice)        Karen A. Braje (SBN 193900)
     KMD@Chimicles.com                                       kbraje@reedsmith.com
 8   Stephanie E. Saunders (admitted pro hac vice)           REED SMITH LLP
     SES@Chimicles.com                                       101 Second Street, Suite 1800
 9   CHIMICLES SCHWARTZ KRINER &                             San Francisco, CA 94105-3659
     DONALDSON-SMITH LLP                                     Telephone: +1 415 543 8700
10
     361 W. Lancaster Avenue                                 Facsimile: +1 415 391 8269
11   Haverford, PA 19041
     (610) 642-8500                                          Additional counsel for Defendants UnitedHealth
12                                                           Group Inc., UnitedHealthcare, Inc.,
     Additional counsel for Plaintiffs on signature          UnitedHealthcare Insurance Company, United
13   page                                                    HealthCare Services, Inc., and UMR, Inc. on
14                                                           signature page

15                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17   RACHEL CONDRY, JANCE HOY, CHRISTINE                          Case No.: 3:17-cv-00183-VC
     ENDICOTT,       LAURA        BISHOP,        FELICITY
18   BARBER, and RACHEL CARROLL on behalf of
     themselves and all others similarly situated,                JOINT LETTER BRIEF REGARDING
19                        Plaintiffs,
                                                                  DISCOVERY DISPUTE

20          v.                                                    Honorable Sallie Kim
21   UnitedHealth Group Inc.; UnitedHealthcare, Inc.;             Close of Discovery: March 29, 2019
     UnitedHealthcare Insurance Company;
22   UnitedHealthcare Services, Inc.; and UMR, Inc.,
23                        Defendants.
24
25
26
27
28

                           JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
               Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 2 of 12




 1            On April 5, 2019, Plaintiffs filed a Joint Letter Brief Regarding Discovery Dispute [Dkt. 192,

 2   “April 5 Letter Brief”], along with the Declaration of Kimberly Donaldson-Smith [Dkt. 193] attaching

 3   the Plaintiffs' Third Set of Requests for Production of Documents, and Defendants' Objections and

 4   Responses to Plaintiffs' Third Set of Requests for Production of Documents (“RFPs” or “RFP”).

 5            On May 23, 2019, the Court issued the Order Denying Motion for Class Certification (Dkt. 213,

 6   “May 23 Order”) and addressed the April 5 Letter Brief. Specifically, at page 6, fn. 2 of the Order, the

 7   Court stated that, “If the discovery dispute identified in the parties’ April 5, 2019 joint letter remains

 8   relevant in the wake of this ruling, the parties may resubmit a joint letter that grounds the dispute in this

 9   ruling. Any arguments regarding the requested documents’ relevance, particularly at this stage of the

10   litigation, must be specific. The motion contained in the April 5, 2019 letter is therefore denied.”

11            It is Plaintiffs’ position that the dispute identified in the April 5 Letter Brief remains relevant,

12   and its relevancy is supported directly by the Court’s May 23 Order.                         Defendants disagree.

13   Accordingly, this Letter Brief is submitted pursuant to the Court’s May 23 Order (Dkt. 213, at pg. 6, fn.

14   2).

15   Dated: June 21, 2019

16

17         By: //s/ Kimberly M. Donaldson-Smith                     By: / s/ Rebecca R. Hanson
18                Kimberly Donaldson-Smith                                  Rebecca R. Hanson

19   Attorneys for Plaintiffs                                       Attorneys for Defendants
     CHIMICLES SCHWARTZ KRINER                                      REED SMITH LLP
20   & DONALDSON-SMITH LLP
21

22

23

24

25

26
27

28
                                                              i
                              JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
              Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 3 of 12



     June 21, 2019
 1

 2 Honorable Magistrate Judge Sallie Kim
   United States District Court
 3 Northern District of California
   450 Golden Gate Avenue
 4 San Francisco, California 94102

 5 Dear Magistrate Judge Kim:

 6
          The parties jointly submit this letter concerning a dispute arising from Plaintiffs’ Third Set of
 7
   Requests for Production of Documents. Plaintiffs seek to compel a response to Request No. 5
 8
   (modified as discussed herein). Discovery closed on March 29, 2019.
 9
10          I. PERTINENT PROCEDURAL BACKGROUND

11          On January 29, 2019, Plaintiffs served Defendants with a Third Set of Requests for Production

12 of Documents (Exhibit A). On February 28, 2019, Defendants served their Objections and Reponses to

13
     Plaintiffs’ Requests for Production (Exhibit B). Defendants’ Objections and Response to Request No.
14
     5 is the source of the instant discovery dispute. Request No. 5 requests all claims submitted to
15
     Defendants for providers who appear on the “380 Lists.”                The reference to “380” pertains to
16
     Defendants’ specialty code applicable to Lactation Specialists (individuals and groups). The reference
17

18 to the “380 Lists” pertains to documents produced by Defendants that include the identity of providers

19 identified as 380 Lactation Specialists. Defendants objected to Request No. 5, stating that the request
20 “seeks information regarding any and all claims pertaining to services rendered by the providers that

21
     appear on the 380 Lists, even those that did not involve coverage of lactation services,” and that, to the
22
     extent the providers appearing on the 380 Lists billed for services using codes previously agreed to by
23
     the parties, such claims already appear in the previously produced claims data.
24

25          On March 11, 2019, the parties held a telephonic meet and confer (“3/11/2019 M&C Call”),

26 during which the parties addressed Request No. 5. During that call, Defendants took the position that
27 the providers who appear on the 380 Lists can and do provide services other than lactation services,

28 and, thus, pulling all claims for all of the 380 providers on those 380 Lists would be, in Defendants’
                                                        1
                              JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
               Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 4 of 12



     view, unduly burdensome and not proportional to the needs of the case. Plaintiffs stated that while they
 1

 2 disagreed with Defendants’ position, Plaintiffs would undertake to address the foregoing by: reviewing

 3 and researching the providers identified by the Specialty Code Number 380; identifying of those

 4 providers those who exclusively provide lactation services; and, providing any other parameters that

 5 could be used to narrow the claims data for such providers sought by Request No. 5. Defendants

 6
   indicated that they would consider a proposal made by Plaintiffs. Discovery closed on March 29, 2019.
 7
   In a March 30, 2019 email, Plaintiffs provided Defendants with their proposal to narrow the scope of
 8
   Request No. 5, and attached a list that narrowed the number of 380-identified providers. On April 1,
 9
10 2019, Defendants responded “that Plaintiffs waited too long to attempt to meaningfully work through

11 the 380 specialist issue” and stated that Defendants would be “happy to find time to further meet and

12 confer.” No additional meet and confer was scheduled, and instead, pursuant to Rule 37-3, which

13
     requires that motions to compel discovery be filed within 7 days after the discovery cut-off, Plaintiffs
14
     filed the Letter Brief on April 5. The Class Certification Order denied the relief sought in the April 5
15
     Letter Brief indicating that, “[i]f the discovery dispute identified in the parties’ April 5, 2019 joint letter
16

17 remains relevant in the wake of this ruling, the parties may resubmit a joint letter that grounds the

18 dispute in this ruling,” provided that “[a]ny arguments regarding the requested documents’ relevance,

19 particularly at this stage of the litigation, must be specific.” The parties additionally met and conferred
20 telephonically regarding this discovery dispute on June 14 and June 18, 2019.

21
        II.      PARTIES’ POSITIONS ON THE DISPUTE
22
                 a. PLAINTIFFS’ POSITION
23
              In this action, Plaintiffs allege that Defendants did not provide insurance coverage for
24

25 comprehensive breastfeeding support and counseling services (“CLS”) as required under the Affordable

26 Care Act (the “ACA”). Among other things, Plaintiffs allege that Defendants improperly denied, or
27 imposed cost-sharing with respect to, claims for CLS rendered by out-of-network lactation consultants.

28            Request No. 5 seeks the production of all claims submitted to Defendants by those providers
                                                         2
                               JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
              Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 5 of 12



     who were identified internally at United by Code 380, United’s code for lactation specialist. Request
 1

 2 No. 5 is pertinent to liability and class certification. Defendants do not credibly contend that Request

 3 No. 5 is irrelevant. Rather, Defendants contend it is too broad, burdensome and duplicative.

 4          First, Plaintiffs have agreed to limit their Request No. 5 to claims submitted for out-of-network
 5 lactation consultants, which limitation ties directly to the May 23 Order. Second, Request No. 5 is

 6
   directly pertinent to United’s processing and adjudication of claims submitted for out-of-network
 7
   lactation consultations. As the May 23 Order held (at page 3), the “classes even potentially appropriate
 8
   for these claims would consist of people denied reimbursement for out-of-network lactation services…”
 9
10 The sought-after claims constitute direct evidence of how United auto-adjudicated the claims submitted

11 by insureds for the out-of-network lactation consultations. They will demonstrate why those claims

12 were adjudicated as a denial, or why United imposed cost-sharing on the insureds. At the Class

13
     Certification hearing, the Court specifically asked "[W]hat evidence is there in the record about the
14
     reasons why any particular person who received [ ] lactation services was denied coverage?”,
15
     Transcript (“Tr”) at 11:1-4. The claims data responds to that inquiry.
16
            Third, the claims data sought by Request No. 5 will include the denial and/or remark codes
17

18 conveyed by United to the insureds which reflect United’s reasons for its treatment and adjudication of

19 each out-of-network lactation claim. The ultimate adjudications of the out-of-network claims are
20 directly pertinent to demonstrating: first, how the wrongful policies infected United’s decision-making

21
     process and auto-adjudication of the out-of-network lactation claims; and, second the resultant injury to
22
     the insureds. The claims data sought is evidence of how and why insureds were denied coverage for
23
     out-of-network claims and pursuant to what policy or United directive. See, e.g., Tr. at 14:9-17. For
24

25 example, Plaintiffs’ analysis, which will include how Defendants adjudicated the claims for CLS

26 performed by out-of-network lactation consultants, will respond to the Court’s statements such as that
27 Plaintiffs’ proposal “presumes” “that the same sort of error was committed with respect to the denial of

28 the claim for reimbursement for everybody who was denied…”. Id.; see also, id. at 29:2-3.
                                                    3
                              JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
              Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 6 of 12



             Fourth, the parties have disputed both the “scope” of CLS services and how out-of-network
 1

 2 lactation consultants bill patients and payers for CLS services. There is not a single code used by

 3 providers to reflect the provision of CLS. Defendants’ duplication argument misses the point. Absent

 4 the production of claims for these lactation specialists -- without the claims being limited by certain

 5 codes as they have been to date1 -- we cannot be assured of capturing all of the out-of-network CLS

 6
   claims that were submitted using “real world” coding. Receipt of the claims is necessary to address, for
 7
   example, the nature as well as the prevalence or uniformity of the Defendants’ conduct, which directly
 8
   responds to the Court’s Order. Also, Defendants cannot certify that all CLS claims that would be
 9
10 captured by Request No. 5 have already been produced. For example, Defendants did not produce

11 claims if, for example, the claims were denoted just by a pediatric code, such as P925 (Neonatal

12 difficulty in feeding at breast) or P593 (Neonatal jaundice from breast milk inhibitor). The Court has

13
     stated the need for Plaintiffs to address Defendants’ policies and conduct. In Plaintiffs’ view, the
14
     policies include the treatment of out-of-network CLS claims and denial of CLS claims submitted by
15
     lactation specialists who identified the baby as the patient. In sum, the claims data address the Court’s
16
     May 23 Order concerning Defendants’ specific policies at issue, conduct in adjudicating the claims, and
17

18 the treatment of the insureds’ claims.

19          Finally, Request No. 5 is not burdensome or duplicative. As stated during the 3/11/2019 M&C
20 Call, Plaintiffs diligently and timely undertook the work necessary to address Defendants’ objections

21
     that the request was overly broad and unduly burdensome. Defendants’ arguments about breadth
22
     remain theoretical. They argue about what claims could or may be pulled based on purportedly
23
     irrelevant codes. Tellingly, although the hard data is solely in their possession, they never reveal the
24

25 actual number of any such claims. Also, Defendants ignore the limited scope of services provided by

26 the lactation specialists, rendering their arguments highly speculative. Notwithstanding Defendants’
27
    Plaintiffs’ agreement to a production limited by certain codes was without prejudice to their review of the claims
     1

28 and to propounding further requests. After such review, Plaintiffs proceeded with Request No. 5.

                                                             4
                               JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
                 Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 7 of 12



     failure to provide any hard data demonstrating burden, Plaintiffs agreed to and now further propose to
 1

 2 narrow Request No. 5 as follows:              (1) Limit the request to out-of-network providers who were

 3 identified by the 380 code. (2) Exclude all Claims produced to date. (3) Exclude claims from hospitals

 4 based on the hospital’s MPIN, and only include claims associated with the NPI as rendering or billing

 5 NPI for an individual provider. (4) Notwithstanding Defendants’ failure to demonstrate with facts that

 6
   certain non-CLS claims would be included, Plaintiffs agree the claims pull can exclude:
 7
           a. Claims that include S, J and L Codes;
 8
           b. Claims for breast pumps (by excluding claims with codes beginning with A or E);
 9
10             c. Claims for “Cranial Therapy” (by excluding all claims for Manipulative Therapy, the codes

11                 for which are reflected in United’s Manipulative Therapy Policy, Number 2019T0541L);

12             d. Services provided by “birth doulas.”2
13
         Plaintiffs are entitled to the claims data submitted for out-of-network lactation consultants. Plaintiffs’
14
         proposal refines Request No. 5 to resolve Defendants’ objections. Plaintiffs respectfully request that
15
         the Defendants be ordered to produce the documents responsive to Request No. 5, as modified.
16

17                 b. DEFENDANTS’ POSITION

18         The Court should deny Plaintiffs’ request for an order compelling discovery for several reasons.

19 First, Plaintiffs’ request fails to comply with the Court’s admonition that “[a]ny arguments regarding
20 the requested documents’ relevance … be specific” and grounded in the Court’s class certification

21
     Order. (Order at 6 n.2.) Plaintiffs argue that the claims data: “is pertinent to liability and class
22
     certification”; is “directly pertinent to United’s processing and adjudication of claims submitted for out-
23
     of-network lactation consultations”; and “will include the denial and/or remark codes conveyed by
24

25 United to the insureds.” But these conclusory statements do not explain how the requested claims data

26
     The following codes would be excluded: CPT 99499; and ICDs: Z32.2 (childbirth instruction); Z32.3 (childcare
     2

27 instruction); Z33.1 (pregnant state, incidental); Z39.0 (care and examination of mother immediately after
   delivery); Z39.2 (encounter for routine postpartum follow-up); V22.2 (pregnant state, incidental); V24.0
28 (postpartum care and examination immediately after delivery); V24.2 (routine postpartum follow-up)).
                                                               5
                                 JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
              Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 8 of 12



     will help Plaintiffs rectify the “[m]any problems” that “plague[d]” Plaintiffs’ efforts to certify a
 1

 2 putative class, chief among them being Plaintiffs’ failure to show that they could establish a common,

 3 class-wide injury through common proof. (Id. at 2-3; see also id. at 3-4.)

 4       As this Court observed in its Order denying class certification, there is no indication in the evidence
 5 adduced during discovery “that UHC uniformly applied an unlawful policy to out-of-network claims.”

 6
   (Id. at 3-4.) This is significant, since Plaintiffs have already obtained thousands of out-of-network
 7
   claims in discovery, including but not limited to claims billed by the very same providers (i.e., out-of-
 8
   network providers who have the “Lactation Specialist” designation) that form the basis of this
 9
10 discovery dispute. These already produced claims include services billed with diagnosis codes that

11 contain the word “lactation” in their clinical descriptions, in addition to a host of claims billed with a

12 myriad of other diagnosis codes that Plaintiffs requested, including claims for infants and the infant

13
     codes Plaintiffs claim above were not produced. 3 Nevertheless, despite having all that claims data,
14
     Plaintiffs could not develop a viable class-wide argument that could persuade the Court to rule in their
15
     favor. Plaintiffs provide no explanation whatsoever to support why they believe yet even more out-of-
16

17 network claims data will resurrect their attempt to certify a class here. Nevertheless, Plaintiffs can make

18 the arguments they describe above using the existing claims data because they have not described any

19 types of claims data that are not already available to them.
20       Second, Plaintiffs’ proposal regarding Request No. 5 is overly broad, unduly burdensome, and not
21
     proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). Plaintiffs apparently believe that
22
     pulling additional claims information is warranted because they believe that the only services rendered
23
     by providers who have the 380 designation in Defendants’ records are those related to lactation. There
24

25
     Defendants produced claims data that included claims billed with infant codes P925 (Neonatal difficulty in
     3


26 feeding at breast) and P593 (Neonatal jaundice from breast milk inhibitor), but Plaintiffs now complain that
   Defendants did not produce claims when billed only with those codes. That is a result of Plaintiffs’ own doing.
27 Defendants objected to such a production on the basis that the Affordable Care Act benefit at issue is expressly
   for women and for “lactation support” as opposed to infant feeding issues, and Plaintiffs did not further pursue the
28 production of such claims.

                                                             6
                               JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
               Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 9 of 12



     is no evidence for this bald assertion, which is contradicted by Plaintiffs’ (albeit insufficient)
 1

 2 willingness to exclude a few codes for other services. Indeed, providers on Plaintiffs’ proposed list

 3 boast providing other services on their websites, and many of these providers are licensed as certified

 4 nurse midwives, nurse practitioners, and registered nurses who may be providing other non-lactation

 5 services within the scope of their licensures. Such providers and all other non-lactation services have

 6
   not been culled out of Plaintiffs’ list as Plaintiffs suggest. 4 Plaintiffs describe these issues as
 7
   “theoretical,” ignoring the specific examples Defendants have provided and, more importantly, the fact
 8
   that it is their burden, not Defendants’, to establish the relevance of the discovery sought.
 9
10       While Plaintiffs recognize the Court’s ruling that “[t]he only classes even potentially appropriate for

11 these claims would consist of people denied reimbursement for out-of-network lactation services,”

12 (Order at 3 (emphasis added)), Plaintiffs still refuse to narrow their request for additional claims to

13
     those that were billed with diagnoses codes that contain the word “lactation,” of which there are many.
14

15   4
       Plaintiffs attempt to ameliorate this problem by identifying a handful of codes that they are willing to exclude.
16   Plaintiffs’ efforts, however, are insufficient. First, even if the Court were to allow Plaintiffs to narrow their
     request as Plaintiffs’ suggest, Plaintiffs have not gone far enough to recognize the myriad of services these
17   providers could be providing in addition to lactation support given the scope of their practice as certified nurse
     midwives, nurse practitioners, doulas, and the like. For example, Plaintiffs only mention doula services and even
18   then only attribute certain codes to those services when there are many others that such a provider could utilize for
     birth services. Along those same lines, Plaintiffs’ claim above that excluding a hospital’s MPIN (identification
19   number) and focusing on the individual’s NPI number would exclude all services that are not lactation services is
     not supported by any evidence, making this another hollow attempt to limit Plaintiffs’ requested claims pull to
20   lactation claims only. Further, through the meet and confer process, Defendants have provided non-exhaustive
     examples of procedure codes that are inappropriate for a claims pull, and, on a piecemeal basis, Plaintiffs agree to
21   exclude them (by adding “J” and “L” codes to the exclude list, for example) – but Plaintiffs miss the point by not
     excluding all the other irrelevant codes that would still be included in their proposal. No procedure level code is
22   appropriate for a claims pull for lactation services unless the claim is also billed with a diagnosis code that has the
     word “lactation” in it. As Defendants’ expert, Pam D’Apuzzo, explained in connection with class certification
23   briefing, if a provider is trying to express to Defendants that they are providing “lactation” services, it ultimately
     makes sense that they would use a diagnosis code that contains the word “lactation” to indicate that such services
24   were provided. Plaintiffs tellingly provide the Court with no information about how they will ensure that the
     claims pulled under their expansive approach are for lactation support – especially given the fact that many of
25
     these providers have wider scope of practices than simply lactation consultation. Indeed, Plaintiffs’ “compromise”
26   still ignores that there are, for example, codes that providers use to bill “cranial therapy” other than those noted by
     Plaintiffs above and that their proposal still includes codes that would not be relevant to identify a claim for
27   lactation support, such as “99999,” which is for unspecified services, “G” codes that can be used for Medicare
     claims that are not in scope here, “K” codes for durable medical equipment, etc. The only way to ensure the
28   claims data is not overbroad is to limit claims to those billed with “lactation” diagnosis codes.

                                                                7
                                 JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
             Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 10 of 12



     As a result, even if Defendants were to produce this additional data, Plaintiffs could not establish that
 1

 2 the claims were for lactation services, absent an individual review of medical records, which Plaintiffs

 3 do not assert either party has. That is because many of these providers can provide non-lactation

 4 services within the scope of their practice, and there is nothing in the claims data itself that indicates the

 5 claims are definitively for lactation services. In any event, the individualized nature of this process

 6
   necessarily defeats class certification. Plaintiffs’ unwillingness to narrow their request to claims billed
 7
   with codes that contain the word “lactation” means that Plaintiffs have requested irrelevant information.
 8
       Third, Plaintiffs’ request is untimely. Although the parties met and conferred on March 11, 2019,
 9
10 Plaintiffs did not convey their proposal until nearly three weeks later and the day after discovery closed.

11 Plaintiffs’ delay tactics undermine the purpose of discovery cutoffs, which is to provide the parties with

12 certainty regarding their obligations. See Whittaker Corp. v. Execuair Corp., 736 F.2d 1341, 1347 (9th

13
     Cir. 1984). Plaintiffs’ delay continues to prejudice Defendants, who are forced to litigate a discovery
14
     dispute months after the close of discovery.
15
        In terms of compromise, Plaintiffs’ proposal is still entirely overbroad and does not consider a vast
16

17 number of codes that are plainly not related to lactation counseling. If the Court is inclined to grant

18 Plaintiffs’ request as modified above, Defendants request that the Court further narrow Plaintiffs’

19 proposal to claims submitted with procedure level codes for which claims data was not previously
20 pulled (because the codes were not requested by Plaintiffs), but only when those claims also contain

21
     diagnosis level codes that contain the word “lactation” in their clinical descriptions. This approach will
22
     narrow the claims to those that actually might represent the benefit at issue in the case (i.e., the
23
     Affordable Care Act’s benefit for “lactation support” for women), depending on other circumstances
24

25 associated with the claim. Otherwise, neither party will be able to ever establish that these additional

26 claims are for “lactation support,” making the request overly broad and unduly burdensome. Further,
27 Plaintiffs should cull the provider list to individual out-of-network providers only. To be clear,

28 however, Plaintiffs’ request for an order compelling discovery should be denied in its entirety.
                                                        8
                              JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
            Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 11 of 12




 1   CHIMICLES SCHWARTZ KRINER                                  REED SMITH LLP
 2   & DONALDSON-SMITH LLP

 3   By: //s/ Kimberly M. Donaldson-Smith                       By: /s/ Rebecca R. Hanson
     Nicholas E. Chimicles (admitted pro hac vice)              Martin J. Bishop
 4   Kimberly Donaldson-Smith (admitted pro hac vice)           Rebecca R. Hanson
                                                                Thomas C. Hardy
     Stephanie E. Saunders (admitted pro hac vice)
 5                                                              Abraham J. Souza
     361 W. Lancaster Avenue                                    Reed Smith LLP
 6   Haverford, PA 19041                                        10 S. Wacker Drive, 40th Floor
     Phone: (610) 642-8500                                      Chicago, IL 60606
 7   Fax: (610) 649-3633                                        mbishop@reedsmith.com
     NEC@Chimicles.com                                          rhanson@reedsmith.com
 8   KMD@Chimicles.com                                          thardy@reedsmith.com
                                                                asouza@reedsmith.com
     SES@Chimicles.com
 9
                                                                Karen A. Braje
10   James E. Miller (admitted pro hac vice)                    Reed Smith LLP
     Laurie Rubinow (to seek admission pro hac vice)            101 Second Street, Suite 1800
11   SHEPHERD, FINKELMAN, MILLER AND                            San Francisco, CA 94105
     SHAH, LLP                                                  kbraje@reedsmith.com
12   65 Main Street
                                                                Dianna C. Wyrick
     Chester, CT 06412                                          Reed Smith LLP
13
     Phone: (860) 526-1100                                      Reed Smith Centre
14   Fax: (866) 300-7367                                        225 Fifth Avenue
     jmiller@sfmslaw.com                                        Pittsburgh, PA 15222
15   lrubinow@sfmslaw.com                                       dwyrick@reedsmith.com

16   Marc A. Goldich (admitted pro hac vice)                    Attorneys for Defendants UnitedHealth
                                                                Group Inc., UnitedHealthcare, Inc.,
     Noah Axler (admitted pro hac vice)
17                                                              UnitedHealthcare Insurance Company,
     AXLER GOLDICH LLC                                          UnitedHealthcare Services, Inc., and UMR,
18   1520 Locust Street                                         Inc.
     Suite 301
19   Philadelphia, PA 19102
     Phone: (267) 534-7400
20   Fax: (267) 534-7407
21   mgoldich@axgolaw.com
     naxler@axgolaw.com
22
     KRISTEN LAW SAGAFI,
23   California Bar No. 222249
     TYCKO & ZAVAREEI LLP
24   483 Ninth Street, Suite 200
25   Oakland, CA 94607
     Phone: (510) 254-6808
26   Fax: (202) 973-0950
     ksagafi@tzlegal.com
27
     Attorneys for Plaintiffs
28
                                                          9
                            JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE --3:17-cv-00183-VC
         Case 3:17-cv-00183-VC Document 215 Filed 06/21/19 Page 12 of 12




 1
                                              ECF ATTESTATION
 2

 3          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in

 4   the filing of this document has been obtained from the other signatory above. Executed this 21st

 5   day of June, 2019, at Haverford, Pennsylvania.
 6                                                                  By: /s/ Kimberly M. Donaldson-Smith
 7                                                                         Kimberly M. Donaldson-Smith

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                          JOINT LETTER BRIEF REGARDING DISCOVERY DISPUTE -3:17-cv-00183-VC
